                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                        Case No. 19cr 1640-CAB

                                       Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
PORFIRIO GUTIERREZ-AGUIRRE,
                                                                              FILED
                                    Defendant.
                                                                               FEB 1 1 2020


IT APPEARING that the defendant is now entitled to be discharged for the reason tha .

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

      the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Title 8, U.S.C., Sec. 1326(a) and (b)-Attempted Reentry of Removed Alien (Felony)




Dated:   2/11/2020
                                                                    Bencivengo
                                                                   istrict Judge
